Citation Nr: 0017137	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased disability rating for service-
connected idiopathic cardiomyopathy, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Boston, Massachusetts, that granted a temporary total rating 
and, thereafter, a 30 percent rating for the veteran's 
service-connected heart disability.  The veteran appealed the 
assignment of the 30 percent rating to the Board.  The RO in 
Manchester, New Hampshire, currently has jurisdiction over 
the case.

This case was previously before the Board in December 1998 
when it was remanded for additional evidentiary development.  
As discussed below, another remand is necessary.


REMAND

The RO sent the veteran's file to the Board in May 2000.  
Additional evidence on behalf of the veteran was thereafter 
submitted directly to the Board in June 2000, within 90 days 
of the May 2000 letter notifying him of the certification of 
his appeal to the Board.  38 C.F.R. § 20.1304(a) (1999).  The 
veteran has not waived the RO's consideration of this 
evidence.  To the contrary, his representative has 
specifically requested that the case be remanded to allow the 
RO to consider this evidence.  Therefore, in accordance with 
38 C.F.R. § 20.1304(c), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See also 38 C.F.R. § 19.31 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of the additional evidence 
received at the Board in June 2000, i.e., 
the statement from the veteran's 
representative and document from the VA 
Medical Center in West Roxbury, 
Massachusetts.

2.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to afford due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

